NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2982
                                       __________

                                   JEFFREY D. HILL,
                                            Appellant

                                             v.

                             COMMONWEALTH OF PA
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (D.C. Civil Action No. 21-cv-00479)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 10, 2022
              Before: MCKEE, SHWARTZ, and MATEY, Circuit Judges

                             (Opinion filed: March 29, 2022)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Jeffrey Hill appeals from the District Court’s order dismissing his complaint. For

the reasons that follow, we will affirm the District Court’s judgment.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         The procedural history of this case and the details of Hill’s claims are described in

the Magistrate Judge’s Report and Recommendation and need not be discussed at length.

Briefly, Hill filed a complaint against the Commonwealth of Pennsylvania, the sole

defendant. In the handwritten, 193-page complaint, Hill complained of various

conspiracies against him beginning more than thirty years ago. The complaint also

contained a petition for a “writ of quo warranto/prohibition/error.”

         The Magistrate Judge noted that a filing injunction against Hill required him to

receive certification from a Magistrate Judge before filing a civil action. The Magistrate

Judge explained that, to the extent that the injunction was enforceable, he would decline

to certify the complaint. In the alternative, he recommended that the complaint be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon

which relief may be granted because Hill’s claims against the Commonwealth were

barred by Eleventh Amendment immunity. The District Court adopted the Report and

Recommendation and dismissed Hill’s complaint with prejudice. Hill filed a timely

notice of appeal.

         We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s determination that the Commonwealth was entitled to Eleventh

Amendment immunity. Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir.

2010).

         On appeal, Hill argues that he never consented to the Magistrate Judge’s presiding

over his case. The Magistrate Judge, however, simply submitted a recommendation for

the disposition of the matter as permitted by 28 U.S.C. § 636(b)(1)(B). As for the District

                                               2
Court’s determination on immunity, Hill argues, without citation or support, that there is

no immunity for official willful misconduct. The District Court was correct, however,

that the Commonwealth is immune from suit. Under the Eleventh Amendment, a civil

suit may not be brought in federal court against a state, a state agency, or a state

department, regardless of the relief sought, unless the state waives its immunity from suit.

See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Pennsylvania

has not waived its immunity from suits in federal court. Downey v. Pennsylvania Dep’t

of Corr., 968 F.3d 299, 310 (3d Cir. 2020). 1

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s judgment.




1
 We agree with the District Court that Hill does not qualify for quo warranto relief or
any other writ.
                                                3